Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2018/0328543 A1, hereinafter referred to as Bergmann) in view of Baddela et al. (US 2013/0063035 A1, hereinafter referred to as Baddela).


Regarding claim 1, Bergmann discloses an LED filament lamp (Figs. 1, 13-16) for warm dimming, comprising: 
a dimmable LED driver circuit (712, 710, Fig. 13; paragraph [0063])); 
a first channel LED filament (200C) having a first forward voltage drop which emits a first white light of a first correlated color temperature (paragraph [0065]); and 
a second channel LED filament (200W) having a second forward voltage drop and which emits a second white light of a second correlated color temperature warmer than the first correlated color temperature (paragraph [0065]).
Bergmann does not disclose wherein the dimmable LED driver circuit is a single channel LED driver circuit powering both the first channel LED filament and the second channel LED filament.
However, Baddela discloses a dimmable LED driver circuit (120, Fig. 1) which is a single channel LED driver circuit powering both the first channel LED (150) and the second channel LED (160) for the purpose of altering the color of the light produced by the combination of the LED light sources.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the dimmable LED driver circuit of Bergmann with the dimmable LED driver of Baddela in order to alter the color of the light produced by the combination of the LED light sources (Abstract).
Regarding claim 2, Bergmann discloses the LED lamp of claim 1, wherein the LED filaments comprise: 
a light-transmissive substrate (202) formed of a transparent or translucent material (“The substrate may comprise glass, alumina, quartz or the like, or a metal such as aluminum or copper, and in some embodiments the substrate may be transparent.”, paragraph [0042]); 
more than one LED die (204, Figs. 3A-3D) mounted on the light-transmissive substrate; 
adhesive beads (400) adhering to opposite sides of the light-transmissive substrate; and 
fluorescent particles suspended within the adhesive bead, which when illuminated by the LED dies, cause the filament to emit white light (paragraphs [0036], [0044]).
Regarding claims 3 and 17, the modified Bergmann discloses all the features and limitations as discussed above but does not specifically disclose wherein the second channel LED filament (200W) comprises a non-light-emitting current regulator mounted on a light transmissive substrate and connected in series with the at least one LED.  
Baddela discloses a current regulator (170, 570) connected in series with only the second LED light source (160, 560) for the purpose of controlling the current so that only the second LED light source remain substantially constant as the LED driver DC output power is decreased when the AC power is reduced by the dimmer module, thereby altering the color of the light produced by the combination of the first and second LED light sources (paragraph [0009]).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have mounted on the light transmissive substrate of the second channel LED filament of Bermann with the well-known current regulator as taught by Baddela in order to alter the color of the light produced by the combination of the first and second LED light sources (Abstract).

Regarding claim 4, Bergmann discloses the LED lamp of claim 1, wherein the second forward voltage drop is lower than the first forward voltage drop, to cause preferential illumination of the second channel LED filament over the first channel LED filament when the current supplied by the dimmable LED driver circuit is low (paragraph [0062]-[0063]).
Regarding claim 5, Bergmann discloses the LED lamp of claim 1, wherein the second forward voltage drop is lower than the first forward voltage drop, to cause illumination of the first channel LED filament in addition to illumination of the second channel LED filament when the current supplied by the dimmable LED driver circuit is high (paragraph [0062]-[0063]).
Regarding claim 6, Bergmann discloses the LED lamp of claim 1, wherein the second forward voltage drop is lower than the first forward voltage drop, to cause an aggregate of the first and second white lights to warm towards the second correlated color temperature as current supplied by the dimmable LED driver circuit is reduced from high to low and the first channel filament dims to an unilluminated state before the second channel filament begins dimming (paragraph [0062]-[0063]).


    PNG
    media_image1.png
    619
    393
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    451
    media_image2.png
    Greyscale




Regarding claim 8, Bergmann discloses the LED lamp of claim 1, further comprising: 
an envelope (102, Fig. 1; 1102, Fig. 15); 
a support mount (see “Support Mount” in annotated Fig. 1 above; for reference, see Fig. 15) that extends into a cavity within the envelope along an axis of the envelope; 
upper and lower conductive supports (see “Upper” and “Lower” in annotated Figs. 1, 15 above, see Fig. 14) extending outward into the cavity, wherein the first and second channel LED filaments are conductively and mechanically attached between the conductive supports (see 200C, 200W); and 
a base cap (104) affixed to a base of the LED lamp, wherein the dimmable LED driver circuit is concealed within the base cap (e.g. see 1110, 1104 in Fig. 15).
Regarding claim 9, Bergmann discloses the LED lamp of claim 8, wherein the envelope and support mount are each made of glass (paragraph [0039], [0048]), and the envelope and support mount are sealed together in an airtight seal (“the enclosure 102 may be sealed to the base 104 to create an airtight seal therebetween”, paragraph [0047]).
Regarding claim 10, Bergmann discloses the LED lamp of claim 1, wherein the envelope is frosted or given a soft white coating (implied, paragraphs [0038]-[0039]).
Regarding claim 11, Bergmann discloses the LED lamp of claim 1, wherein the LED lamp has a reflector form factor or parabolic aluminized reflector form factor (paragraphs [0038]-[0039], [0055]).
Regarding claim 12, Bergmann discloses the LED lamp of claim 1, wherein the LED lamp has a decorative form factor (implied, paragraphs [0038]-[0039]).
Regarding claim 13, Bergmann discloses the LED lamp of claim 1, further comprising a translucent plastic envelope (paragraph [0039]).
Regarding claim 14, Bergmann discloses the LED lamp of claim 1, wherein the first channel LED filament is connected in parallel with the second channel LED filament (Figs. 1, 13).
Regarding claim 15, Bergmann discloses the LED lamp of claim 1, further comprising an additional first channel LED filament or an additional second channel LED filament (Figs. 1, 13).
Regarding claim 16, Bergmann discloses the LED lamp of claim 1, further comprising a third channel LED filament having a third forward voltage drop and which emits a third white light of a third correlated color temperature warmer than the second correlated color temperature ( “white light devices”, paragraphs [0065], “a plurality of different types of LED filaments”, [0066]), wherein the third channel LED filament is connected in parallel with the first channel LED filament and the second channel LED filament; and wherein the third forward voltage drop is lower than the second forward voltage drop, to cause an aggregate correlated color temperature of the first, second, and third white lights to warm towards an aggregate correlated color temperature of the second and third white lights as current supplied by the dimmable LED driver circuit is reduced from high to low and the first channel filament dims to an unilluminated state before the second channel filament begins dimming (paragraphs [0062]-[0063], [0066]).

Regarding claim 18, the modified Bergmann discloses the LED filament of claim 17, wherein the LED filament is incorporated in an LED filament lamp in parallel with another LED filament that has no non-light-emitting current regulator (see rejection of claim 17 above) and emits white light of a different predetermined correlated color temperature (paragraph [0065], Bergmann).
Regarding claim 19, the modified Bergmann discloses the LED filament of claim 17, wherein the adhesive beads include silicone resin (paragraph [0044], Bergmann).
Regarding claim 20, the modified Bergmann discloses the LED filament of claim 17 further comprising a second adhesive bead with the fluorescent particles suspended therein affixed to a second face of the light-transmissive substrate (400, Figs. 3D, 6).
Claim 21 is essentially the same as claims 1-3 and are rejected similarly.

Response to Arguments
Applicant’s arguments, see page 9, filed 8/29/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baddela.  See rejection under 35 U.S.C. 103 as discussed above for detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rintamaki et al. (US 2020/0058835 A1) discloses LED filament with colored off state masking. Anderson (US 2015/0085489 A1) discloses LED light bulb.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844